FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50443

               Plaintiff - Appellee,             D.C. No. 3:09-cr-02835-LAB

  v.
                                                 MEMORANDUM *
MANUEL SALAZAR-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Manuel Salazar-Lopez appeals from the 36-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Salazar-Lopez contends that the district court procedurally erred by basing

his sentence on erroneous facts regarding the length of his prior sentences, double

counting his criminal history, and relying on facts not in the record.

      Contrary to his contention, the district court did not err. See United States v.

Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc); see also United States v.

Garcia-Cardenas, 555 F.3d 1049, 1050 (9th Cir. 2009) (per curiam) (district court

commits no error by using a defendant’s prior conviction both as a basis for a

sentencing enhancement and in calculating his criminal history score).

      Moreover, in light of the totality of the circumstances, and the factors set

forth in 18 U.S.C. § 3553(a), the sentence is substantively reasonable. See Carty,

520 F.3d at 991.

      AFFIRMED.




                                           2                                    09-50443